Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000074
                                                       18-MAR-2015
                                                       01:54 PM



                          SCWC-13-0000074


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    CHRISTOPHER K. ESPIRITU, Petitioner/Petitioner-Appellant,


                                vs.


          STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

   (CAAP-13-0000074; S.P.P. NO. 12-1-0006; C.R. NO. 03-1-0635)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

           IT IS HEREBY ORDERED that Petitioner/Petitioner­

Appellant’s application for writ of certiorari, filed 


March 16, 2015, is dismissed without prejudice to re-filing the


application pursuant to HRAP Rule 40.1(a) (2014)    (“The


application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or


dismissal order, unless the time for filing the application is


extended in accordance with this rule.”).


          DATED:   Honolulu, Hawai'i, March 18, 2015.

Christopher K. Espiritu          /s/ Mark E. Recktenwald
petitioner pro se

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson





                                 2